Citation Nr: 1809589	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating for right ankle instability with degenerative joint disease in excess of 10 percent prior to February 7, 2014, in excess of 20 percent from February 7, 2014 to September 10, 2017, and in excess of 10 percent since September 11, 2017, to include whether reduction from 20 percent to 10 percent, effective September 11, 2017, was proper.

2.  Entitlement to a disability rating for left ankle instability with degenerative joint disease in excess of 10 percent prior to February 7, 2014, in excess of 20 percent from February 7, 2014 to September 10, 2017, and in excess of 10 percent since September 11, 2017, to include whether reduction from 20 percent to 10 percent, effective September 11, 2017, was proper.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of fractured right forearm with degenerative joint disease.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1999 and from April 2003 to March 2004, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2014 rating decision, the RO increased the ratings for the bilateral ankles to 20 percent.  Thereafter, in a July 2017 rating decision, the RO proposed to decrease the ankle ratings to 10 percent.  This was accomplished in a December 2017 rating decision effective the date of a September 11, 2017 VA examination.  Although the Veteran has not yet specifically appealed the December 2017 rating decision, the issues of whether increased ratings are warranted for the right and left ankles are on appeal. Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the Board is required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the matter of whether the reduction was proper is inextricably intertwined with the issue of whether higher ratings are warranted and is currently before the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The claims were last adjudicated in an October 2015 supplemental statement of the case (SSOC).  After certification of the issues to the Board in May 2016, the RO proposed to decrease the 20 percent ratings for the bilateral ankles in a July 2017 rating decision.  Following notice to the Veteran, the Veteran underwent a VA examination in September 2017 and reduction was ordered in a December 2017 rating decision.   The Veteran also underwent VA wrist and elbow examinations in September 2017.  A remand is necessary for the issuance of a SSOC addressing the additional evidence added to the file since the last adjudication of the claims.  See 38 C.F.R. §§ 19.31, 19.37 (2017). 

Accordingly, the case is REMANDED for the following action:

Review the record and readjudicate the claims for higher ratings, to include whether reduction of the ankle ratings was proper.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a SSOC and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




